This is a proceeding under article 78 of the Civil Practice, Act and section 121 of the Alcoholic Beverage Control Law, to review a determination of the State Liquor Authority which disapproved petitioner’s application for a retail restaurant liquor license for premises located at No. 67 Front Street, Deposit, New York. Petitioner made two previous applications, both of, which were denied. Before that he had operated under a license for a period of approximately five months, and upon the expiration of that period his first application for a renewal license was denied. The determination under review is the denial of his third application. It is asserted that this determination was arbitrary and capricious, and that there were no reasonable grounds to support it. We *1003find to the contrary. Under the most favorable view to be taken of petitioner’s position he has presented merely a debatable case, and under such circumstances judicial interference with the discretionary power vested in the Liquor Authority is not warranted. Determination of the State Liquor Authority confirmed, without costs. All concur.